id office uilc cca_2010011412234970 number release date from ---------------------- sent thursday date pm to -------------------------- cc subject r withholding under the sec_3402 regulation a tribe can use any procedure provided that the amount of tax deducted and withheld is substantially the same as it would be using the tables in pub 15a see text of reg below reg r -1 a withholding tables except as provided in paragraph a of this section the amount of a payment's proportionate share of the annualized_tax shall be determined under the applicable table provided by the commissioner reg r -1 a alternate withholding procedures-- i in general any procedure for determining the amount to be deducted and withheld under sec_3402 may be used provided that the amount of tax deducted and withheld is substantially the same as it would be using the tables provided by the commissioner under paragraph a of this section at the election of an indian_tribe the amount to be deducted and withheld under sec_3402 shall be determined in accordance with this alternate procedure
